    Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; LAWRENCE                 Civil Action
ROBERTS; and DAVID JOHN
HENRY;
                                          No.: 4:20-cv-02078-MWB
                Plaintiffs,

      v.

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania; ALLEGHENY
COUNTY BOARD OF ELECTIONS;
CENTRE COUNTY BOARD OF
ELECTIONS; CHESTER COUNTY
BOARD OF ELECTIONS;
DELAWARE COUNTY BOARD OF
ELECTIONS; MONTGOMERY
COUNTY BOARD OF ELECTIONS;
NORTHAMPTON COUNTY BOARD
OF ELECTIONS; and
PHILADELPHIA COUNTY BOARD
OF ELECTIONS;

                Defendants.



              DECLARATION OF SUZANNE ALMEIDA




                                      1
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 2 of 10




Pursuant to 28 U.S.C. § 1746, I, Suzanne Almeida, hereby declare as follows:

       1.      I have personal knowledge of the matters stated herein and would testify

to the same if called as a witness in Court.

       2.      I am over eighteen years of age and am otherwise competent to testify.

       3.      I am the Interim Executive Director of Common Cause Pennsylvania. I

have served in that role since March 7, 2020.

       4.      I also serve as Common Cause Redistricting and Representation Counsel.

       5.      Prior to joining Common Cause, I was the Executive Director of the

League of Women Voters of Pennsylvania.

       6.      I have a law degree from the James E. Beasley School of Law at Temple

University and an undergraduate degree from George Fox University.

       7.      Common Cause is one of the nation’s leading grassroots democracy-

focused organizations and has over 1.2 million members nationwide and chapters in 35



                                          2
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 3 of 10




states, including approximately 36,000 members and supporters in Pennsylvania, who

live in all of the 67 counties in Pennsylvania. Most of those members are eligible to vote

in Pennsylvania.

       8.      Since 1970, Common Cause has been dedicated to the promotion and

protection of the democratic process. It works to create open, honest, and accountable

government that serves the public interest; to promote equal rights, opportunity and

representation for all; and to empower all people to make their voices heard in the

political process.

       9.      Common Cause of Pennsylvania’s principal place of business is located in

Harrisburg.

       10.     Common Cause works in the areas of voter access advocacy, election

protection, voter education, advocacy, outreach, get out the vote, and grassroots

mobilization around voting rights.

       11.     Common Cause seeks to increase the level of voter registration and voter

participation in Pennsylvania elections.

       12.     Common Cause works to educate voters in Black, Indigenous, People of

Color communities about the voting process and how to participate in elections, including

by mail or absentee ballot.

       13.     With respect to the 2020 election, Common Cause’s voter outreach efforts

have included providing education to voters on how to cast mail-in and absentee ballots.

In preparation for the November 3 election, Common Cause’s work has included

educating voters about recent changes to Pennsylvania election procedures; informing its

members and members of the public about the signature requirement for the declarations




                                           3
       Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 4 of 10




       accompanying mail-in ballots; educating voters about correcting minor mistakes on mail-

       in ballots; educating voters about various options provided under Pennsylvania election

       law including the option to vote provisionally if a voter never received a ballot, to vote

       provisionally if the voter was concerned that their ballot would not be timely received by

       the county board of elections; or to vote in person by spoiling their mail ballot at the

       poll. This has included both direct voter contact and broader voter education through

       town halls, media appearances, and direct mailing.

                 14.     Common Cause’s members include many voters at risk of

       disenfranchisement in this election if mail-in ballots cast by qualified electors were

       discarded.

       15.       Here are just a few of the many members of Common Cause who are at risk of

disenfranchisement in this election if mail-in ballots cast by qualified electors and accompanied

by signed declarations were discarded:

                Brian Cullin is a resident of Philadelphia. He is the Chair of the Common Cause

                 Pennsylvania Governing Board, and a member of Common Cause. This year, Mr.

                 Cullin voted by mail ballot through USPS and his ballot was accepted and

                 recorded as received on October 10, 2020. Mr. Cullin does not want his vote

                 nullified.

                Delana Listman is a resident of Philadelphia and a member of Common Cause

                 Pennsylvania. This year, Ms. Listman voted by mail by returning her ballot to the

                 Philadelphia City Hall secure drop box on or around October 7, 2020 and her

                 ballot was accepted. Ms. Listman has family members with pre-existing




                                                 4
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 5 of 10




      conditions that make them vulnerable to COVID so took significant precautions.

      Ms. Listman does not want her vote nullified.

     Johnathan Listman is a resident of Philadelphia and a member of Common Cause

      Pennsylvania. This year, Mr. Listman voted by mail by returning his ballot to the

      Philadelphia City Hall secure drop box on or around October 8, 2020 and his

      ballot was accepted. Mr. Listman has family members with pre-existing

      conditions that make them vulnerable to COVID so took significant precautions.

      Mr. Listman does not want his vote nullified.

     Maya Afilalo is a resident of Philadelphia and a member of Common Cause

      Pennsylvania. Ms. Afilalo voted by mail in this general election because she

      wanted to avoid being indoors with others during COVID-19, and wanted to

      volunteer on Election Day to help others vote. Ms. Afilalo does not want her

      ballot nullified.

     Alan Cohn is a resident of Montgomery County and a member of Common Cause

      Pennsylvania. Mr. Cohn voted by mail by returning his ballot to a secure drop box

      at the Ludington Library around the end of September and his ballot was

      recorded. Mr. Cohn chose to vote by mail because he has elderly relatives that he

      cares for and so was not comfortable voting in person. Mr. Cohn does not want

      his vote nullified.

     Darlene Cohn is a resident of Montgomery County and a member of Common

      Cause Pennsylvania. Ms. Cohn voted by mail by returning her ballot to a secure

      drop box at the Ludington Library around the end of September and her ballot

      was recorded. Ms. Cohn chose to vote by mail because she has elderly relatives



                                       5
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 6 of 10




      that she cares for and so was not comfortable voting in person. Ms. Cohn does not

      want her vote nullified.

     Jill Friedman is a resident of Montgomery County and has been registered to vote

      there for 26 years. She is a member of Common Cause Pennsylvania. Ms.

      Friedman voted by mail in this general election by dropping her ballot in a secure

      drop box in Narberth, PA on or around October 18, 2020 and her ballot was

      accepted. Ms. Friedman chose to vote by mail because she wanted to remain safe

      during COVID-19 and volunteer on Election Day to help others vote. She also

      cares for elderly parents and needs to take extra precautions. Ms. Friedman does

      not want her vote nullified.

     Kenneth Myers is a resident of Montgomery County and a Member of Common

      Cause Pennsylvania’s Governing Board, and a member of Common Cause. This

      year, Mr. Myers voted by mail ballot returning his ballot to the Elkins Park secure

      drop box. Mr. Myers does not want his ballot nullified.

     Ann Smolar is a resident of Montgomery County and has voted there for 27 years.

      She is a member of Common Cause Pennsylvania. She voted by mail by returning

      her ballot at a secure drop box location and her ballot was accepted. Ms. Smolar

      voted by mail because of COVID. Ms Smolar does not want her vote nullified.

     Shoshana Fishbein is a resident of Montgomery County and has voted there for

      approximately five years. She voted by mail by returning her ballot to a drop box

      on or around October 26, 2020 and her ballot has been accepted. Ms. Fishbein

      chose to vote by mail to limit her potential exposure to COVID. Ms. Fishbein

      does not want her vote nullified.



                                          6
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 7 of 10




     Emily Cohn is a resident of Montgomery County and a member of Common

      Cause Pennsylvania. She voted by mail ballot because she was away at college

      and returned her ballot via USPS and her ballot has been accepted. Ms. Cohn does

      not want her vote nullified.

     Jack Cohn is a resident of Montgomery County and a member of Common Cause

      Pennsylvania. He voted by mail ballot this year because he was away at college

      and returned his ballot via USPS and his ballot has been accepted. Mr. Cohn does

      not want his vote nullified.

     Harriet Cohn is a resident of Montgomery County and a member of Common

      Cause Pennsylvania. She voted by mail in this election by returning her ballot to a

      secure drop box at the Ludington Library, likely around the end of September

      2020 because she is in a vulnerable population (over 80) for COVID. Her ballot

      was accepted. Ms. Cohn does not want her vote nullified.

     Magdalene Listman is a resident of Montgomery County and a member of

      Common Cause Pennsylvania. She voted by mail in this election by returning her

      ballot to a secure drop box, likely around the end of September 2020. Ms.

      Listman voted by mail because she is in a vulnerable population (over 80) for

      COVID. Ms. Listman does not want her ballot nullified.

     Kristin Rubens is a resident of Montgomery County and a member of Common

      Cause Pennsylvania. She voted by mail in this election because she was

      concerned about COVID. Ms. Rubens does not want her ballot nullified.

     Reba B. Shapiro is a resident of Montgomery County and a member of Common

      Cause Pennsylvania. She voted by mail in this election because she is a member



                                       7
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 8 of 10




       of a vulnerable population for COVID. Ms. Shapiro does not want her ballot

       nullified.

      Andrew Smolar is a resident of Montgomery County and a member of Common

       Cause Pennsylvania. He voted by mail in this election because he was concerned

       about COVID. Mr. Smolar does not want his ballot nullified.

      Dalia Whitehouse is a resident of Chester County and a member of Common

       Cause Pennsylvania. She voted by mail in this general election because she has a

       preexisting condition that makes her more vulnerable to COVID-19. Ms.

       Whitehouse does not want her ballot nullified.

      Pricilla McNulty is a resident of Allegheny County and a member of Common

       Cause. This year, Ms. McNulty voted by mail ballot by returning her ballot to the

       secure drop box at Homewood on October 10, 2020 and her ballot was accepted.

       Ms. McNulty voted by mail because of the risk of COVID for someone in her age

       range (over 75). Ms. McNulty does not want her vote nullified.

       16.     Common Cause has an interest in preventing the disenfranchisement of

eligible voters who properly cast mail-in ballots including its members and voters it may

have assisted in navigating the mail-in voting process.

       17.     Discarding lawfully cast mail-in ballots cast by qualified electors,

including mail-in ballots accompanied by signed declarations, would effectively

disenfranchise voters who cast such ballots, and would harm Common Cause’s mission

of increasing voter participation in Pennsylvania elections and is substantially likely to

harm individual Common Cause members who cast mail-in ballots.




                                          8
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 9 of 10




       18.     Discarding lawfully cast mail-in ballots would also undermine Common

Cause’s voter-advocacy efforts by leading some voters to believe that voting is pointless

because their ballots will not be counted. This sense of futility will likely depress turnout

in future elections and make it more difficult for Common Cause to carry out its mission

of promoting and protecting the democratic process and empowering all people to make

their voices heard in the democratic process.

       19.     Moreover, discarding lawfully cast ballots will force Common Cause to

dedicate additional resources to voter education efforts, at the expense of other

organizational priorities. In the short term, news that boards of elections are rejecting

mail-in ballots will likely contribute to more voters asking Common Cause staff

questions about whether their ballots will count and how (if at all) they can cure these

errors. These questions will result in Common Cause staff spending additional time and

resources responding that could have been dedicated to other efforts.

       20.     Moreover, the rejection of mail-in ballots will force Common Cause, in an

effort to promote the effective enfranchisement of Pennsylvania voters, and voters in

Black, Indigenous, People of Color communities in particular, to dedicate a larger share

of its limited sources to voter education efforts, to ensure that voters cast mail-in ballots

that cannot be challenged or rejected and to education efforts on voters’ rights and the

severe restrictions on voting that Plaintiffs seek to impose. Because Common Cause’s

resources are limited, those efforts will necessarily come at the expense of, for example,

voter registration and other efforts.

I declare under penalty of perjury that the foregoing is true and correct.




                                           9
Case 4:20-cv-02078-MWB Document 31-1 Filed 11/10/20 Page 10 of 10




Executed this _11__ day of November, 2020 in _____Harrisburg_______, Pennsylvania.




________________________________________

Suzanne Almeida




                                    10
